On January 27,2004, the defendant was sentenced to a commitment to the Department of Corrections for a term of fifteen (15) years, with ten (10) years suspended, for the offense of Criminal Possession of Dangerous Drugs with Intent to Sell, a felony.
On November 19, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Rob Henry. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to a commitment of ten (10) years to the Department of Correction, with all time suspended, adopting all terms and conditions that are imposed in the sentencing order of January 27, 2004.
Hon. Ted L. Mizner, District Court Judge.